
	
		IB
		Union Calendar No. 272
		112th CONGRESS
		2d Session
		H. R. 3408
		[Report No.
		  112–392]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 14, 2011
			Mr. Lamborn
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			February 9, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on November 14, 2011
		
		
			
		
		A BILL
		To set clear rules for the development of
		  United States oil shale resources, to promote shale technology research and
		  development, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Investment in Oil Shale the
			 Next Generation of Environmental, Energy, and Resource Security
			 Act or the PIONEERS Act.
		2.Effectiveness of oil
			 shale regulations, amendments to resource management plans, and record of
			 decision
			(a)RegulationsNotwithstanding any other law or regulation
			 to the contrary, the final regulations regarding oil shale management published
			 by the Bureau of Land Management on November 18, 2008 (73 Fed. Reg. 69,414) are
			 deemed to satisfy all legal and procedural requirements under any law,
			 including the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the
			 Energy Policy Act of 2005 (Public Law 109–58), and the Secretary of the
			 Interior shall implement those regulations, including the oil shale leasing
			 program authorized by the regulations, without any other administrative action
			 necessary.
			(b)Amendments to resource
			 management plans and record of decisionNotwithstanding any other
			 law or regulation to the contrary, the November 17, 2008 U.S. Bureau of Land
			 Management Approved Resource Management Plan Amendments/Record of Decision for
			 Oil Shale and Tar Sands Resources to Address Land Use Allocations in Colorado,
			 Utah, and Wyoming and Final Programmatic Environmental Impact Statement are
			 deemed to satisfy all legal and procedural requirements under any law,
			 including the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and the
			 Energy Policy Act of 2005 (Public Law 109–58), and the Secretary of the
			 Interior shall implement the oil shale leasing program authorized by the
			 regulations referred to in subsection (a) in those areas covered by the
			 resource management plans amended by such amendments, and covered by such
			 record of decision, without any other administrative action necessary.
			3.Oil shale
			 leasing
			(a)Additional research and
			 development lease salesThe Secretary of the Interior shall hold
			 a lease sale within 180 days after the date of enactment of this Act offering
			 an additional 10 parcels for lease for research, development, and demonstration
			 of oil shale resources, under the terms offered in the solicitation of bids for
			 such leases published on January 15, 2009 (74 Fed. Reg. 10).
			(b)Commercial lease
			 salesNo later than January
			 1, 2016, the Secretary of the Interior shall hold no less than 5 separate
			 commercial lease sales in areas considered to have the most potential for oil
			 shale development, as determined by the Secretary, in areas nominated through
			 public comment. Each lease sale shall be for an area of not less than 25,000
			 acres, and in multiple lease blocs.
			4.Policies regarding
			 buying, building, and working for America
			(a)Congressional
			 intentIt is the intent of the Congress that—
				(1)this Act will support a
			 healthy and growing United States domestic energy sector that, in turn, helps
			 to reinvigorate American manufacturing, transportation, and service sectors by
			 employing the vast talents of United States workers to assist in the
			 development of energy from domestic sources;
				(2)to ensure a robust oil
			 shale industry and ensure that the benefits of development support local
			 communities, under this Act, the Secretary shall make every effort to promote
			 the development of oil shale in a manner that will support the long-term
			 commercial development of oil shale, and shall take into consideration the
			 socioeconomic impacts, infrastructure requirements, and fiscal stability for
			 local communities located within areas containing oil shale resources;
			 and
				(3)the Congress will monitor
			 the deployment of personnel and material onshore to encourage the development
			 of American technology and manufacturing to enable United States workers to
			 benefit from this Act through good jobs and careers, as well as the
			 establishment of important industrial facilities to support expanded access to
			 American resources.
				(b)RequirementThe
			 Secretary of the Interior shall when possible, and practicable, encourage the
			 use of United States workers and equipment manufactured in the United States in
			 all construction related to mineral resource development under this Act.
			
	
		February 9, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
